Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141977 & (77)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ENGENIUS, INC. and ENGENIUS-EU,                                                                          Brian K. Zahra,
                                                                                                                      Justices
  LIMITED,
            Plaintiffs-Appellees,
  v                                                                 SC: 141977
                                                                    COA: 290682
                                                                    Wayne CC: 03-331133-CK
  FORD MOTOR COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 29, 2010 judgment of the Court of Appeals is
  considered, and it is GRANTED. The parties are directed to address whether the
  arbitration panel in this case, having determined that the arbitration clause was not
  included in the parties’ FACTS contract, was nevertheless empowered to retain
  jurisdiction over the arbitration of that contract and to render an award for its breach.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2011                       _________________________________________
         d0302                                                                 Clerk